Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 6/30/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.  Claims 1-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue: The applicant argues that the amended limitations overcome current rejection.
This argument is moot in light of the new ground of rejections set forth below.
(B)	Rejection under 35 U.S.C. 103(a)
Issue: The applicant argues that the amended limitations overcome current rejection.
Examiner respectfully disagrees. See Examiner’s explanation in the rejection section below. It is to be noted that the Examiner’s rejection is based on her interpretation stated in the 112 section.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a) Claim 1, limitations 1-2, recites “receiving a query from second equipment different from the first equipment regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session to distribute communication of a data stream, based on a response from the first equipment to the query, obtaining a group code and a group size from the second equipment…”.  The scope of the limitations cannot be definitely determined, because 1) it is unclear what is to be included in a group of equipment in a stream splitting session; and 2) which entity performs “based on a response from the first equipment, obtaining a group code and a group size from the second equipment…” (since the limitations are part of “a first equipment” it makes sense to interpret that it is the first equipment that performs the limitations, but it is unclear how the first equipment performs the obtaining step based on a response from itself.)  Applicant is required to clarify.  For the sake of the examination, Examiner assumes that any entity is to be included in a group of equipment in a stream splitting session and that any entity performs obtaining a group code and a group size from the second equipment.
b) Claim 1, limitation 2 recites “wherein the group of equipment comprises the first equipment and the second equipment”.  However, the preceding limitation recites “regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session…” and a subsequent limitation recites “to join the stream splitting session…” which appear to indicate that either the first or the second equipment was not one of the group of equipment yet.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes either status.
Double Patenting
6	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9420026 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754.  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Setton disclose the missing limitations (see citation in art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Liu-Sutton.  The suggestion/motivation of the combination would have been to allow flexibility in streaming.    Claims 2-20 are similarly rejected.
8.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10063611 in view of Liu (US 20110243081 A1) and Setton et al (US 2009/0024754).  As to claim 1, claim 1 of the patent discloses the claimed invention substantially, except for “obtaining…from second device…” and “forwarding…aggregate…” limitations.  Liu in view of Sutton disclose the missing (see citation in art rejection below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine the patent with Liu and Sutton.  The suggestion/motivation of the combination would have been to allow flexibility in streaming.    Claims 2-20 are similarly rejected.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1-5, 7-9-12, 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 20110243081 A1) in view of Setton et al (US 2009/0024754).  
As to claim 1, Liu discloses a first device comprising:
memory including computer readable instructions; and a processor to execute the instructions to:
receiving a query from second equipment different from the first equipment regarding inclusion, by the first equipment, in a group of equipment in a stream splitting session to distribute communication of a data stream, based on a response from the first equipment to the query, obtaining a group code and a group size from the second equipment, the group code to identify the group of equipment, and the group size specifying a number of equipment included in the group of equipment, wherein the group of equipment comprises the first equipment and the second equipment (see 112 rejection and Examiner’s interpretation above.  See figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table"; see also claim 1,”spacially steered stream within a multi-user transmission that is associated with the assigned group identifier” wherein the entire specially steered stream is equivalent to a stream that is being split, and wherein the multi-user 
but does not expressly disclose initiating transmission of a request comprising the group code and the group size to a distribution system to establish a data connection to join the stream splitting session, the distribution system different from the first equipment and the second equipment., and facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment.
Setton discloses a concept of initiate transmission of a request including a group code and a group size to a distribution system to establish a data connection to join the stream splitting session, the distribution system different from a first device and a second device (see 112 rejection and Examiner’s interpretation above.  See [0018]-[0019], wherein the list of participating forwarding devices indicates a group code such as the name of the list and a group size which is the size of the list, and wherein “forwarding the received media stream or portion of thereof” indicates splitting session); and facilitating aggregation of a first portion of the data stream received, via the data connection, from the distribution system, with a second portion of the data stream at the second equipment, by forwarding the first portion to the second equipment (See citation and explanation above, in particular [0018]-[0019].  Note, the scope of “facilitating aggregating…” is interpreted as “forwarding the first portion to the second equipment” as claimed “by…”).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Liu with Setton.  The suggestion/motivation of the combination would have been to enable peer to peer distribution (Setton, [0018]-[0019]).
	As to claim 8, see similar rejection to claim 1.  Receiving step is also taught, see Liu, [0024].

As to claim 2, Liu-Setton discloses the first equipment of claim 1, wherein the request comprises an identifier of the group of equipment (Setton, [0018]-[0019], the name of the list of participating devices).
As to claim 9, see similar rejection to claim 2.
As to claim 16, see similar rejection to claim 2.
As to claim 3, Liu-Setton discloses the first euqipement of claim 2, wherein the operations further comprise initiating a transmission of credentials to the distribution system, wherein the credentials are obtained from the second equipment, and wherein the credentials permit the first equipement to access a source of the data stream (see citation in rejection to claim 1, wherein identifier of the peer forwarder cam be considered a type of credential).  .  
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, Liu discloses the first equipment of claim 1, wherein the operations further  is to initiate transmission of the response to the query (Liu, [0054], “When joining the network, each client device can acquire all GID assignments that cover all or most grouping combinations with other client devices.”).
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5, Liu discloses the first equipment of claim 4, further comprising: a first transceiver to facilitate establishment a communication link with the second equipment in response to the query, wherein the group code and wherein the group size are to be received from the second equipment via the first communication link (Liu, [0054]; figure 4A), the first portion of the data stream to be forwarded to the second equpment via the communication link (Liu, [0054]; figure 4A; [0024]).

As to claim 19, see similar rejection to claim 5.
As to claim 7, Liu discloses the first equipment of claim 1, wherein the group code is assigned by the second equipment, wherein the operations further comprises accessing a session identifier from the distribution system, and wherein the session identifier is assigned by the distribution system to identify the stream splitting session (Liu, figure 1, step 120, “Transmit the assignment message to cause the device to initialize or update a multi-user group table based on the assignment message and filter received multi-user transmission based on the multi-user group table").
As to claim 14, see similar rejection to claim 7.
Allowable Subject Matter
11.	Claims 6, 13 and 20 are conditionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that applicable 112 rejection and/or Double Patenting rejections are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449